Movant insists that regardless of the definition heretofore given to a bona fide purchaser by the authorities of this state, that section 10562 of the Code of 1923, in defining the terms of the article, says:
"A thing is done in 'good faith' within the meaning of this article when it is in fact done honestly, whether it be done negligently or not."
We cannot believe that this was intended by the Legislature to overturn or upset the well understood meaning of a bona fide purchaser as heretofore defined or as used in the article. The rule applicable to defining clauses is that they should be used only for the purpose of interpreting words that are ambiguous or equivocal and not so as to disturb the meaning of such that are plain. 36 Cyc. 1106.
Motion overruled.
SAYRE, GARDNER, THOMAS, and BOULDIN, JJ., concur.
SOMERVILLE and BROWN, JJ., dissent.